

115 HR 2789 IH: Support Startup Businesses Act of 2017
U.S. House of Representatives
2017-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2789IN THE HOUSE OF REPRESENTATIVESJune 6, 2017Mr. Ben Ray Luján of New Mexico (for himself, Mr. Schneider, and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Small Business Act to reauthorize and improve the Small Business Innovation Research
			 Program and the Small Business Technology Transfer Program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Support Startup Businesses Act of 2017. 2.Improvements to technical and business assistanceSection 9(q) of the Small Business Act (15 U.S.C. 638(q)) is amended—
 (1)in the subsection heading, by inserting and business after technical; (2)in paragraph (1)—
 (A)in the matter preceding subparagraph (A)— (i)by striking a vendor selected under paragraph (2) and inserting 1 or more vendors selected under paragraph (2)(A);
 (ii)by inserting and business before assistance services; and (iii)by inserting assistance with product sales, intellectual property protections, market research, market validation, and development of regulatory plans and manufacturing plans, after technologies,; and
 (B)in subparagraph (D), by inserting , including intellectual property protections before the period at the end; (3)in paragraph (2)—
 (A)by striking Each agency may select a vendor to assist small business concerns to meet and inserting the following:  (A)In generalEach agency may select 1 or more vendors from which small business concerns may obtain assistance in meeting; and
 (B)by adding at the end the following:  (B)Selection by small business concernA small business concern may, by contract or otherwise, select 1 or more vendors to assist the small business concern in meeting the goals listed in paragraph (1).; and
 (4)in paragraph (3)— (A)by inserting (A) after paragraph (2) each place it appears;
 (B)in subparagraph (A), by striking $5,000 per year each place it appears and inserting $6,500 per project; (C)in subparagraph (B)—
 (i)by striking $5,000 per year each place it appears and inserting $35,000 per project; and (ii)in clause (ii), by striking which shall be in addition to the amount of the recipient's award and inserting which may, as determined appropriate by the head of the agency, be included as part of the recipient's award or be in addition to the amount of the recipient's award;
 (D)in subparagraph (C)— (i)by inserting or business after technical;
 (ii)by striking the vendor and inserting a vendor; and (iii)by adding at the end the following: Business-related services aimed at improving the commercialization success of a small business concern may be obtained from an entity, such as a public or private organization or an agency of or other entity established or funded by a State that facilitates or accelerates the commercialization of technologies or assists in the creation and growth of private enterprises that are commercializing technology.;
 (E)in subparagraph (D)— (i)by inserting or business after technical each place it appears; and
 (ii)in clause (i), by striking the vendor and inserting 1 or more vendors; and (F)by adding at the end the following:
					
 (E)Multiple award recipientsThe Administrator shall establish a limit on the amount of technical and business assistance services that may be received or purchased under subparagraph (B) by a small business concern that has received multiple Phase II SBIR or STTR awards for a fiscal year..
				